Exhibit 10.1

 

MILLENNIAL MEDIA, INC.

 

AMENDED AND RESTATED KEY EMPLOYEE AGREEMENT

 

This AMENDED AND RESTATED KEY EMPLOYEE AGREEMENT (the “Agreement”) amends and
restates that Key Employee Agreement that was entered into as of July 21, 2006 
by and between PAUL PALMIERI (the “Executive”) and MILLENNIAL MEDIA, INC., a
Delaware corporation (the “Company”), and as amended and restated, is effective
as of March 14, 2012 (the “New Effective Date”).

 

The Company desires to continue to employ the Executive and, in connection
therewith, to compensate the Executive for Executive’s personal services to the
Company; and

 

The Executive wishes to continue to be employed by the Company and provide
personal services to the Company in return for certain compensation.

 

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

 

1.                                      EMPLOYMENT BY THE COMPANY.

 

1.1          Position.  Subject to the terms set forth herein, the Company
agrees to employ Executive in the position of President and Chief Executive
Officer, and Executive hereby accepts such employment.  During the term of
Executive’s employment with the Company, Executive will devote Executive’s best
efforts and substantially all of Executive’s business time and attention to the
business of the Company (except for vacation periods as set forth herein and
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies).

 

1.2          Duties.  Executive shall serve in an executive capacity and shall
perform such duties as are assigned to the Executive from time to time. 
Executive will report to the Board of Directors of the Company (the “Board”).

 

1.3          Other Employment Policies.  The employment relationship between the
parties shall also be governed by the general employment policies and practices
of the Company, including those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

 

2.                                      COMPENSATION.

 

2.1          Salary.  As of the New Effective Date, Executive shall receive for
Executive’s services to be rendered hereunder an annualized base salary of
$220,000.  Effective on the first day of public trading of the Company’s common
stock as a result of an underwritten public offering of the Company’s common
stock, Executive’s base salary will increase to $325,000. Executive’s base
salary is subject to standard federal and state payroll withholding
requirements, payable in accordance with Company’s standard payroll practices. 
This amount

 

1

--------------------------------------------------------------------------------


 

will be reviewed each year during the term of Executive’s employment in
accordance with the Company’s standard practices and will be subject to
increase, if any, as may be approved by the Board (or Compensation Committee
thereof), but may not be decreased during the term of Executive’s employment
without Executive’s prior written consent except under the circumstances
described in Section 6.4(b)(ii) below (Executive’s salary, as may be increased
or decreased in accordance with this Agreement from time to time is hereinafter
referred to as “Base Salary”).

 

2.2          Bonus.  Executive shall be entitled to an annual incentive bonus
award opportunity in respect of each fiscal year during his term of employment
(the “Annual Bonus”).  As of the New Effective Date, Executive shall have the
opportunity to earn an annual incentive bonus award equal to a maximum amount of
75% of Base Salary.  The Annual Bonus shall be payable based upon an annual
incentive plan adopted by the Board (or Compensation Committee thereof) at or
near the beginning of each fiscal year during the term hereof.  The Annual Bonus
shall be paid to Executive at the same time as annual bonuses are generally
payable to other senior executives of the Company, but in any event not later
than the date which is two and one-half (2 ½) months following the end of the
calendar year in which such Annual Bonus is earned.  For example, if the
Compensation Committee determines on March 1, 2013 that Executive has earned a
bonus related to fiscal year 2012, that bonus must be paid at the same time as
annual bonuses are generally payable to other senior executives of the Company,
but in any event not later than March 15, 2013.

 

2.3          Standard Company Benefits.  Executive shall be entitled to all
rights and benefits for which the Executive is eligible under the terms and
conditions of the standard Company benefits and compensation practices which may
be in effect from time to time and provided by the Company to its Executives
generally.  The Company may adopt, change or delete plans, policies and
provisions in its sole discretion.

 

2.4          Expense Reimbursement.  The Company will reimburse Executive for
reasonable business expenses in accordance with the Company’s standard expense
reimbursement policy.

 

3.               PROPRIETARY INFORMATION, INVENTIONS, NON-COMPETITION AND
NON-SOLICITATION OBLIGATIONS.

 

3.1          Agreement.  The parties hereto have previously entered into the
Employee Nondisclosure and Developments Agreement (the “Proprietary Information
Agreement”), which may be amended by the parties from time to time without
regard to this Agreement.  The Proprietary Information Agreement contains
provisions that are intended by the parties to survive and do survive
termination or expiration of this Agreement.

 

4.                                      OUTSIDE ACTIVITIES.

 

4.1          Other Employment/Enterprise.  Except with the prior written consent
of the Board, Executive will not, while employed by the Company, undertake or
engage in any other employment, occupation or business enterprise, other than
those in which Executive is a

 

2

--------------------------------------------------------------------------------


 

passive investor.  Executive may engage in limited advisory relationships with
companies that are not in competitive markets, scientific research, scholarly
writing and publications, and civic and not-for-profit activities so long as
such activities do not materially interfere with the performance of Executive’s
duties hereunder.

 

4.2          Conflicting Interests.  Except as permitted by Section 4.3, while
employed by the Company, Executive agrees not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest known by
Executive to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise.

 

4.3          Competing Enterprises.  While employed by the Company, except on
behalf of the Company, Executive will not directly or indirectly, whether as an
officer, director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which were
known by Executive to compete directly with the Company, throughout the world,
in any line of business engaged in (or then currently planned to be engaged in)
by the Company; provided, however, that anything above to the contrary
notwithstanding, Executive may own, as a passive investor, securities of any
public competitor corporation, so long as Executive’s direct holdings in any one
such corporation shall not in the aggregate constitute more than 2% of the
voting stock of such corporation.

 

5.             FORMER EMPLOYMENT.

 

5.1          No Conflict With Existing Obligations.  Executive represents that
Executive’s performance of all the terms of this Agreement and as an Executive
of the Company do not and will not materially breach any agreement or obligation
of any kind made prior to Executive’s employment by the Company, including
agreements or obligations Executive may have with prior employers or entities
for which Executive has provided services.  Executive has not entered into, and
agrees Executive will not enter into, any agreement or obligation, either
written or oral, in conflict herewith.

 

5.2          No Disclosure of Confidential Information.  If, in spite of
Section 5.1, Executive should find that confidential information belonging to
any former employer might be usable in connection with the Company’s business,
Executive will not intentionally disclose to the Company or use on behalf of the
Company any confidential information belonging to any of Executive’s former
employers (except in accordance with agreements between the Company and any such
former employer); but during Executive’s employment by the Company Executive
will use in the performance of Executive’s duties all information which is
generally known and used by persons with training and experience comparable to
Executive’s own and all information which is common knowledge in the industry or
otherwise legally in the public domain.

 

3

--------------------------------------------------------------------------------


 

6.               TERMINATION OF EMPLOYMENT. The parties acknowledge that
Executive’s employment relationship with the Company is at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause.  The provisions of Sections 6.1 through 6.6 govern the
amount of compensation, if any, to be provided to Executive upon termination of
employment and do not alter this at-will status.

 

6.1          Termination by the Company Without Cause.

 

(a)           The Company shall have the right to terminate Executive’s
employment with the Company at any time without Cause (as defined in
Section 6.2(b) below) by giving notice as described in Section 6.6 of this
Agreement.

 

(b)           In the event Executive’s employment is terminated without Cause,
then provided that the Executive executes a general release in favor of the
Company, in form and substance acceptable to the Company (the “Release”), which
Release is effective not later than 60 days following Executive’s separation
from service (as defined under Treasury Regulation Section 1.409A-1(h), and
without regard to any alternate definition thereunder, a “Separation from
Service”), and subject to Section 6.1(c), then (i) the Company shall continue to
pay Executive as severance Executive’s then-effective Base Salary for a period
of the first six (6) months following Executive’s Separation from Service (the
“Severance Period”), less applicable withholdings and deductions, on the
Company’s regular payroll dates and (ii) if Executive is participating in the
Company’s group health insurance plans on the Separation from Service, and
Executive timely elects and remains eligible for continued coverage under COBRA,
or, if applicable, state insurance laws, the Company shall pay that portion of
Executive’s COBRA premiums that the Company was paying prior to the Separation
from Service for the Severance Period or for the continuation period for which
Executive is eligible, whichever is shorter (such shorter period, the “COBRA
Payment Period”).  The Company’s COBRA premium payment obligation will end
immediately if the Executive obtains health care insurance from any other source
during the Severance Period.  However, if at any time the Company determines, in
its discretion, that the payment of the COBRA premiums would be reasonably
likely to result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Internal Revenue Code of 1986, as amended (the “Code”)
or any statute or regulation of similar effect (including, without limitation,
the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act), then in lieu of providing the
Company’s portion of the COBRA premiums, the Company will instead pay Executive,
on the first day of each month of the remainder of the COBRA Payment Period, a
fully taxable cash payment equal to the portion of the COBRA premiums that the
Company was paying prior to the date of Executive’s Separation from Service for
that month, subject to applicable tax withholdings and deductions.

 

(c)           The Company will not make any payments to Executive with respect
to any of the benefits pursuant to Section 6.1(b) prior to the 60th day
following Executive’s Separation from Service. On the 60th day following
Executive’s Separation from Service, and provided that Executive has delivered
an effective Release, the Company will make the first payment to Executive under
Section 6.1(b) in a lump sum equal to the aggregate amount of payments that the
Company would have paid Executive through such date had the payments commenced
on the date of Executive’s Separation from Service through such 60th day, with
the

 

4

--------------------------------------------------------------------------------


 

balance of the payments paid thereafter on the schedule described above, subject
to any delay in payment required by Section 7.11.

 

(d)           The benefits provided to Executive pursuant to this Section 6.1
are in lieu of, and not in addition to, any benefits to which Executive may
otherwise be entitled under any Company severance plan, policy or program.

 

6.2          Termination by the Company for Cause.

 

(a)           Subject to Section 6.2(c) below, the Company shall have the right
to terminate Executive’s employment with the Company at any time for Cause by
giving notice as described in Section 6.6 of this Agreement.

 

(b)           “Cause” for termination shall mean:  (i) Executive’s conviction
of, or plea of nolo contendere to, a felony involving fraud or moral turpitude;
(ii) Executive’s willful act or omission which results in material harm to the
Company; (iii) Executive’s willful violation of any material Company policy that
has, prior to any alleged violation, been communicated in writing to the
Executive, and which results in material harm to the Company; (iv) Executive’s
material breach of any written agreement between the Executive and the Company
which results in material harm to the Company; or (v) Executive’s continuing
conduct that demonstrates gross unfitness to serve and which directly and
immediately threatens the Company with material liability or to material
disrepute.  For purposes of Sections 6.2(b)(ii) and 6.2(b)(iii), it is agreed
that a “willful” act is one done intentionally, knowingly and purposely, without
justifiable excuse or otherwise intentionally in violation or disregard of a
legal duty, as distinguished from an act done carelessly, thoughtlessly,
heedlessly or inadvertently.

 

(c)           Prior to any termination for Cause, the Board shall give the
Executive a reasonable opportunity to be heard before the Board (it being
understood that Executive must make himself available for such a hearing within
ten (10) days of notification from the Board).  In addition, prior to any
termination for Cause pursuant to Sections 6.2(b)(ii), (iii), (iv) or (v), the
Board shall first provide the Executive with reasonable written notice, setting
forth the reasons that the Board believes exist that give rise to “Cause” for
termination, stating that the Executive shall have fifteen (15) business days to
cure, to the extent capable of being cured, such “Cause”, and the Board must
thereafter determine in good faith that such “Cause” has not been cured by the
Executive within fifteen (15) business days after such notice has been
delivered.

 

(d)           In the event Executive’s employment is terminated at any time for
Cause, Executive will not be entitled to receive severance pay or any other such
severance compensation, except that, pursuant to the Company’s standard payroll
policies, the Company shall pay to Executive the accrued but unpaid salary of
Executive through the date of termination, together with all compensation and
benefits payable to Executive through the date of termination under any
compensation or benefit plan, program or arrangement during such period.

 

5

--------------------------------------------------------------------------------


 

6.3          Resignation by the Executive.

 

(a)           Executive may resign from Executive’s employment with the Company
at any time by giving notice as described in Section 6.6.

 

(b)           In the event Executive resigns from Executive’s employment with
the Company (other than for Good Reason as set forth in Section 6.4), Executive
will not receive severance pay or any other such severance compensation, except
that, pursuant to the Company’s standard payroll policies, the Company shall pay
to Executive the accrued but unpaid salary of Executive through the date of
resignation, together with all compensation and benefits payable to Executive
through the date of resignation under any compensation or benefit plan, program
or arrangement during such period.

 

6.4          Resignation by the Executive for Good Reason.

 

(a)           Provided Executive has not previously been notified of the
Company’s intention to terminate Executive’s employment, the Executive may
resign from Executive’s employment for “Good Reason” within fifteen (15)
business days after the occurrence of one of the events specified in
Section 6.4(b) below, by giving notice as described in Section 6.6 of this
Agreement.

 

(b)           “Good Reason” for resignation shall mean the occurrence of any of
the following without the Executive’s prior written consent:  (i) a material
diminution of Executive’s authority, responsibilities or duties; provided,
however, that the acquisition of the Company and subsequent conversion of the
Company to a division or unit of the acquiring company will not by itself result
in a diminution of Executive’s responsibilities or duties; (ii) a reduction in
the level of the Executive’s Base Salary, unless such reduction is part of a
general reduction or other concessionary arrangement affecting at least a
majority of all senior executives of the Company (as long as the reduction
affecting the Executive is no greater, on a percentage basis, than the reduction
affecting any other senior executive in such reduction or arrangement);
(iii) the relocation of the Company’s principal offices to a location outside
the Baltimore, MD metropolitan area, or the Company’s requiring Executive to be
based anywhere other than the Company’s principal offices; or (iv) a material
breach of this Agreement by the Company; provided, that prior to any termination
for Good Reason pursuant to clauses (i), (ii), (iii) or (iv) of this
Section 6.4(b), the Executive shall first provide the Board with reasonable
written notice, setting forth the reasons that the Executive believes exist that
give rise to “Good Reason” for resignation, stating that the Company shall have
fifteen (15) business days to cure such “Good Reason”, and the “Good Reason” has
not been cured by the Company within fifteen (15) business days after such
notice has been delivered.  Notwithstanding the foregoing, any actions taken by
the Company to accommodate a disability of the Executive or pursuant to the
Family and Medical Leave Act shall not be a Good Reason for purposes of this
Agreement.

 

(c)           In the event Executive resigns from Executive’s employment for
Good Reason, and subject to Section 6.4(d), the Executive shall be entitled to
receive the same payments and benefits as Executive would receive under
Section 6.1 had Executive been terminated by the Company without Cause, provided
that Executive executes a Release in favor

 

6

--------------------------------------------------------------------------------


 

of the Company that meets the criteria specified in Section 6.1(b) and that
Executive’s receipt of the payments and benefits are subject to all the terms
and conditions of Section 6.1(c).

 

(d)           Executive shall not receive any of the benefits pursuant to
Section 6.4(c) unless and until the Release becomes effective and can no longer
be revoked by Executive under its terms.

 

(e)           The benefits provided to the Executive pursuant to this
Section 6.4 are in lieu of, and not in addition to, any benefits to which
Executive may otherwise be entitled under any Company severance plan, policy or
program.

 

6.5          Termination by Virtue of Death or Disability of the Executive.

 

(a)           In the event of Executive’s death during the term of this
Agreement, all obligations of the parties hereunder shall terminate immediately,
and the Company shall, pursuant to the Company’s standard payroll policies, pay
to the Executive’s legal representatives Executive’s accrued but unpaid salary
through the date of death together with all compensation and benefits payable to
Executive through the date of death under any compensation or benefit plan,
program or arrangement during such period.

 

(b)           Subject to applicable state and federal law, the Company shall at
all times have the right, upon written notice to the Executive, to terminate
this Agreement based on the Executive’s Disability (as defined below). 
Termination by the Company of the Executive’s employment based on “Disability”
shall mean termination because the Executive is unable to perform the essential
functions of Executive’s position with or without accommodation due to a
disability (as such term is defined in the Americans with Disabilities Act) for
six months in the aggregate during any twelve month period. This definition
shall be interpreted and applied consistent with the Americans with Disabilities
Act, the Family and Medical Leave Act and other applicable law.  In the event
Executive’s employment is terminated based on the Executive’s Disability,
Executive will not receive severance pay or any other such compensation;
provided, however, the Company shall, pursuant to the Company’s standard payroll
policies, pay to Executive the accrued but unpaid salary of Executive through
the date of termination, together with all compensation and benefits payable to
Executive through the date of termination under any compensation or benefit
plan, program or arrangement during such period.

 

6.6          Notice; Effective Date of Termination.

 

(a)           Termination of Executive’s employment pursuant to this Agreement
shall be effective on the earliest of:

 

(i)            immediately after the Company gives written notice to Executive
of Executive’s termination without Cause, unless the Company specifies a later
date, in which case, termination shall be effective as of such later date;

 

(ii)           after the Company gives written notice to Executive of
Executive’s termination for Cause and otherwise fully complies with the
procedures set forth in

 

7

--------------------------------------------------------------------------------


 

Section 6.2(c) above;

 

(iii)         immediately upon the Executive’s death;

 

(iv)          thirty (30) days after the Company gives written notice to
Executive of Executive’s termination on account of Executive’s disability,
unless the Company specifies a later date, in which case, termination shall be
effective as of such later date, provided, that Executive has not returned to
the full time performance of Executive’s duties prior to such date; or

 

(v)            immediately after the Executive gives written notice to the
Company of Executive’s resignation and (in the case of a resignation for Good
Reason) otherwise fully complies with the procedures set forth in Section 6.4(b)
above, unless the Company agrees to a different date, in which case, resignation
shall be effective as of such other date.

 

(b)           Executive will receive compensation through any required notice
period in the event of termination for any reason.  However, subject to any
right of Executive to cure during any cure period, the Company reserves the
right to require that the Executive not perform any services or report to work
during any required notice period.

 

7.               GENERAL PROVISIONS.

 

7.1          Notices.  Any notices provided hereunder must be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by electronic mail, telex or confirmed facsimile if sent
during normal business hours of the recipient, and if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the Company at its primary office location and to Executive at
Executive’s address as listed on the Company payroll, or at such other address
as the Company or the Executive may designate by ten (10) days advance written
notice to the other.

 

7.2          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

7.3          Waiver.  If either party should waive any breach of any provisions
of this Agreement, Executive or it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

 

7.4          Complete Agreement.  This Agreement, together with the Proprietary

 

8

--------------------------------------------------------------------------------


 

Information Agreement, constitutes the entire agreement between Executive and
the Company with regard to the subject matter hereof.  This Agreement is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter and supersedes any prior oral discussions or written
communications and agreements.  This Agreement is entered into without reliance
on any promise or representation other than those expressly contained herein,
and it cannot be modified or amended except in writing signed by Executive and
an authorized officer of the Company.

 

7.5          Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

7.6          Headings.  The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

7.7          Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of Executive’s duties hereunder and
Executive may not assign any of Executive’s rights hereunder without the written
consent of the Company.

 

7.8          Survival.  Executive’s obligations under the Proprietary
Information Agreement shall survive termination of Executive’s employment with
the Company, as provided therein.

 

7.9          Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
Maryland.

 

7.10        Resolution of Disputes.  Any controversy arising out of or relating
to this Agreement or the breach hereof shall be settled by binding arbitration
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association (before a panel of arbitrators) and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof.  The location for the arbitration shall be the Baltimore, MD
metropolitan area.  Any award made by such panel shall be final, binding and
conclusive on the parties for all purposes, and judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof.  The
arbitrators’ fees and expenses and all administrative fees and expenses
associated with the filing of the arbitration shall be borne by the Company;
provided, however, that at Executive’s option, Executive may voluntarily pay up
to one-half the costs and fees. The parties acknowledge and agree that their
obligations under this arbitration agreement survive the termination of this
Agreement and continue after the termination of the employment relationship
between Executive and the Company.

 

7.11        Application of Section 409A. It is intended that all of the benefits
provided under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code and the regulations
and other guidance thereunder and

 

9

--------------------------------------------------------------------------------


 

any state law of similar effect (collectively, “Section 409A”) provided under
Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and
1.409A-1(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions. To the extent not so exempt, this
Agreement (and any definitions in this Agreement) will be construed in a manner
that complies with Section 409A, and incorporates by reference all required
definitions and payment terms. For purposes of Section 409A (including, without
limitation, for purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement will
be treated as a right to receive a series of separate payments and, accordingly,
each installment payment under this Agreement will at all times be considered a
separate and distinct payment. Notwithstanding anything to the contrary set
forth herein, any payments and benefits provided under this Agreement (or under
any other arrangement with Executive) that constitute “deferred compensation”
shall not commence in connection with Executive’s termination of employment
unless and until Executive has also incurred a Separation from Service.  If the
Company determines that any of the payments or benefits upon a Separation from
Service provided under this Agreement (or under any other arrangement with
Executive) constitute “deferred compensation” under Section 409A and if
Executive is a “specified employee” of the Company (as defined in Section
409A(a)(2)(B)(i) of the Code) at the time of his Separation from Service, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the payments upon a
Separation from Service will be delayed as follows: on the earlier to occur of
(i) the date that is six months and one day after the effective date of
Executive’s Separation from Service, and (ii) the date of Executive’s death (the
earlier date, the “Delayed Initial Payment Date”), the Company will (A) pay to
Executive a lump sum amount equal to the sum of the payments upon Separation
from Service that Executive would otherwise have received through the Delayed
Initial Payment Date if the commencement of the payments had not been delayed
pursuant to this Section 7.11, and (B) begin paying the balance of the payments
in accordance with the applicable payment schedules set forth above. No interest
will be due on any amounts so deferred.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated Key
Employee Agreement on the New Effective Date.

 

 

MILLENNIAL MEDIA, INC.

 

 

 

 

 

By:

/s/ John Christopher Brandenburg

 

 

John Christopher Brandenburg

 

 

Executive Vice President

 

 

 

 

 

/s/ Paul Palmieri

 

Paul Palmieri

 

11

--------------------------------------------------------------------------------